Order entered April 7, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00036-CV

                           JOHN C. GOLFIS, ET AL., Appellants

                                               V.

            EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS
         GENERAL PARTNER OF HOULLION FAMILY, L, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13053

                                           ORDER
       We GRANT appellees’ April 4, 2016 third motion for an extension of time to file a brief.

Appellees shall file a brief by MAY 2, 2016. We caution appellees that no further extension of

time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE